Citation Nr: 0308150	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a reduction in the service-connected rating for a 
depressive disorder from 50 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1980 to August 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which reduced the appellant's service-connected 
disability rating for a depressive disorder from 50 percent 
to 30 percent.

Having reviewed the record, the Board is of the opinion that 
this appeal is ready for appellate disposition. 


FINDINGS OF FACT

1.  In January 2000, the RO reduced the appellant's 50 
percent disability evaluation for depressive disorder, which 
had been in effect from August 31, 1994, to 30 percent, 
effective April 1, 2000.

2.  The evidence of record at the time of the reduction did 
not demonstrate material and sustained improvement in the 
appellant's service-connected depressive disability as to 
warrant reduction in the assigned 50 percent disability 
rating as that disorder continued to be characterized by 
symptoms of daily anxiety, emotional lability, and tension 
resulting in reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for restoration of the appellant's 50 percent 
disability rating for the service-connected depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.71a, 
Diagnostic Code 9433 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the reduction of his service-
connected disability rating for a depressive disorder is 
unwarranted.  He argues that the mental disorders examination 
upon which the reduction was based was inadequate, and that 
his disability remains at the severity requisite for the 
assignment of a 50 percent disability rating.

Having carefully considered the appellant's contentions in 
light of the record and the applicable law, the Board will 
apply the benefit-of-the-doubt doctrine and the claim for 
restoration of the 50 percent rating will be granted.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).
(Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue). 

Rating of a disability is rendered upon the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity.  See 38 U.S.C. § 1155; 38 
C.F.R. § 3.321(a) and 4.1.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Having observed the legal bases upon which the claim is to be 
evaluated and outlined the factual scrutiny to be undertaken, 
it is also well-settled that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Words such as "severe," "moderate," and "mild" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6.  

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. 
§ 3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.  Additionally, the RO must 
advise the appellant of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  
38 C.F.R. § 3.105(e). 

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level.  38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such 
cases 38 C.F.R. § 3.344(c) states that reexamination 
disclosing improvement will warrant reduction in rating.

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) are inapplicable in cases where a rating has 
been in effect for less than five years, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

Initially, the Board notes that the procedural requirements 
regarding proper notification of a proposed rating reduction, 
as outlined in 38 C.F.R. § 3.105(e), were satisfied by a 
letter sent to the appellant in September 1999.  This 
correspondence referred to an accompanying September 1999 
rating decision that detailed all material facts and 
reasoning behind the proposal.  Moreover, the letter apprised 
the appellant that he had 60 days to submit additional 
evidence demonstrating that his current disability evaluation 
should be maintained.  The Board further notes that the 50 
percent rating for the appellant's depressive disorder was in 
effect from August 31, 1994 until March 31, 2000, which is 
more than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability 
evaluations are applicable.

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, such as manic depressive or 
psychoneurotic reaction, will not be reduced on the basis of 
any one examination, except in those instances where all of 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  As noted above, the provisions of 38 
C.F.R. § 3.344(c) specify that the above considerations are 
required for ratings which have continued for long periods at 
the same level (five years or more), and that they do not 
apply to disabilities which have not become stabilized and 
are likely to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344.  Also as 
noted above, however, the appellant's 50 percent rating had 
been in effect for 5 years or more.

Previously rated as 50 percent disabling, the appellant's 
depressive disorder was then characterized as involving 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9433 and 
General Rating Formula for Mental Disorders (2002).

The appellant's rating was reduced to 30 percent, which 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The reduction of the appellant's disability rating appears to 
have been based in large part upon the receipt of two 
psychology chronological notes, dated in February and August 
1999, and generated during the course of apparently routinely 
scheduled six-month check-ups.  In both treatment notes, the 
appellant is described as doing well on his job, with no 
current depressive complaints.  His depression was noted to 
be in remission and he was reported to be on Zoloft and 
Buspar.  

Conversely, the appellant underwent a comprehensive VA 
psychiatric examination in August 1999.  He reported that he 
experienced difficulty sleeping, as well as anxiety, tension, 
and some panic attacks during the day.  He added that he had 
crying periods both at home and while at work as a truck 
driver.

The August 1999 examiner characterized the appellant as a 
"fighter," who was working hard to maintain his job and 
care for his family.  However, the examiner observed that the 
appellant appeared to be more depressed at the time of the 
examination than he was in 1994 when he was discharged from 
active service.  Although suicidal ideation was not then 
present, the examiner noted that the appellant had previously 
felt suicidal.  

Significantly, the appellant was diagnosed as having severe 
and recurrent major depression.  Although the appellant was 
assigned a Global Assessment of Functioning score of 65, it 
was also noted then (as well as in other parts of the record) 
that a critical component of the appellant's functioning was 
the regular administration of anti-depressant medication 
which was not to be reduced.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); [Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]; see Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household).  Significantly, the examiner noted that the 
appellant appeared to be quite depressed despite an above 
average dose of antidepressant medication and persistent 
cooperation with mental health treatment.  He found that the 
appellant's depression appeared to adversely affect the 
appellant's ability to function as evidenced by the fact that 
the appellant was crying on the job and was feeling a great 
deal of tension and anxiety yet persisted in doing his job 
with a great deal of difficulty because of his family.  The 
examiner also concluded that the appellant's major depression 
appeared to be chronic, persistent, and not likely to get 
better anytime soon despite cooperation and high doses of 
medication.  

Thus, while regular treatment records generated on two 
occasions (with a view towards confirming levels of 
medication) indicate that the appellant has had some 
improvement in his symptoms, a comprehensive VA mental 
disorders examination (with a view towards ascertaining the 
level of the appellant's disability) indicates that the 
appellant appears to have continued difficulty with his 
depressive disorder to the same extent as previously noted at 
the time the 50 percent rating was assigned.  The record 
suggests in this light that what improvement is shown in the 
appellant's condition is that of a few episodes, given the 
more comprehensive medical examination indicating otherwise.  
38 C.F.R. § 3.344, supra.

The Board notes that the mandate to accord the benefit of the 
doubt is triggered when the evidence has reached such a stage 
of balance, and this point has been attained.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will be applied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  However, given the favorable 
disposition in this case, such further action would not avail 
the appellant or assist in this inquiry.  




ORDER

The appeal is granted, and the 50 percent disability rating 
for depressive disorder is restored.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

